Case 19-22715-CMB         Doc 295-3 Filed 10/25/19 Entered 10/25/19 15:35:39          Desc
                              Proposed Order Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


  IN RE: 5171 Campbells Land Co., Inc.,          Case No. 19-22715-CMB

              Debtor                             Chapter 11
  __________________________

  Reinhart Food Service, LLC,                    Hearing: November 21, 2019 at 2:00 P.M.

                Movant                           Response Deadline: November 11, 2019

  v.

  5171 Campbells Land Co., Inc.,

                 Respondent.


         ORDER GRANTING REINHART FOODSERVICE, LLC’S MOTION FOR
                      ALLOWANCE OF 503(b)(9) CLAIM

         AND NOW, on this 21st day of November, 2019, upon consideration of Reinhart

Foodservice, LLC’s (“Reinhart”) Motion for Allowance of 503(b)(9) Claim, IT IS HEREBY

ORDERED THAT Reinhart’s Motion for Allowance of 503(b)(9) Claim is granted. Reinhart has

an allowed administrative expense § 503(b)(9) claim in the amount of $266,349.89. The Debtor

or any successor thereto is hereby ordered to make full payment to Reinhart in the amount of

$266,349.89 at the time of confirmation of any plan or otherwise in accordance with the

Bankruptcy Code or as ordered by the Court.




Dated:
                                              Honorable Carlotta M. Bohm
                                              United States Bankruptcy Judge
